Citation Nr: 1626060	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to radiculopathy of the bilateral upper extremities (claimed as neuropathy), to include as secondary to cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Marine Corps from July 1973 to July 1975, and had additional Army Guard, Air National Guard, and Army Reserve duty.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran was afforded an October 2015 videoconference hearing, a transcript of which has been associated with the record through Virtual VA.  The Veteran's file is all now either in the Virtual VA file or the Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1.  The Veteran competently and credibly reported that he experienced a low back and neck injury while in service, and continued symptoms of low back and neck pain precipitated by his occupational duties, to include jumping from moving trucks, helicopters, or buildings.

2.  There is competent and probative evidence of continuation of low back and neck pathology therefrom, and current diagnoses for the low back and neck to include degenerative arthritis.

3.  The Veteran has reported numbness and tingling in his upper extremities, and the medical evidence shows that he has radiculopathy of the C6 nerve root and S1 radiculopathy.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a lumbar spine disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a cervical spine disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the Veteran's upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the claim is being granted, any error related to the VCAA is rendered moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).

Generally, lay statements may have direct relevance to establishing underlying components of a claim for service connection.  Where lay testimony provided regarding in-service injury is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a 'chronic' disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Finally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Veteran contends that he has lumbar and cervical spine disabilities due to service.  Specifically, he reports that he injured his spine in 1974 when he jumped from a truck and rolled down a hill head first during a training exercise in Okinawa, Japan.  He explained that he did not immediately seek medical relief, but with continued pain he was treated a few weeks later.  He indicated that he experienced pain ever since then, to include when wearing a heavy helmet or jumping from a hovering helicopter.  The Veteran reported that in 1976 he sought care from a chiropractor who informed him that he had a compression fracture of the neck, and low back abnormalities on X-ray.  The Veteran described his condition as progressively worse since onset.  In addition, the Veteran has described repeatedly jumping from trucks with his heavy armor and equipment, causing neck pain.  

June 2011 VA X-ray impression of the cervical spine was of mild osteoarthritis degenerative changes with slight narrowing of C6-7 intervertebral disc space.  X-ray impression of the lumbar spine was of osteoarthritic degenerative changes.  Diagnoses were of degenerative arthritis of the cervical spine with mild degenerative disc disease at C5-6; loss of vertebral body heights L1, L2 and L5 with degenerative arthritis of the lumbar spine; and radiculopathy of the C6 nerve root, and right S1 radiculopathy.  

Although the 2011 VA examiner provided a negative nexus for the cervical and lumbar spine disabilities, the reasoning provided was inadequate.  Regarding the cervical spine, the examiner focused on whether the current neck problems were due to an incident in which the Veteran had been kicked and sustained injuries to his ribs and shoulders, without addressing the Veteran's contentions that his injuries occurred in the 1974 training incident in which he jumped from a moving truck.  Similarly, the examiner focused on a wrestling injury in service, which she opined was not the cause of the Veteran's low back disability, rather than addressing the Veteran's contentions regarding jumping from the truck.  Thus, this aspect of the examiner's opinion is inadequate. However, the examiner further indicated that the Veteran's loss of vertebral body height and degenerative arthritis of the lumbar spine were more indicative of repeated helicopter landings, as the Veteran has credibly claimed.  As such, this aspect of the opinion does not support the negative nexus opinion provided, and rather, supports the Veteran's claims.  

In October 2011 medical evaluation for radiculopathy of the upper extremities suspected spinal stenosis.  Indeed, the June 2011 VA examiner had diagnosed degenerative cervical arthritis with a mild C5-6 right radiculopathy. 

Here, the Veteran has competently and credibly indicated that he began to experience low back and neck symptomatology in service, and that he experienced low back and neck symptomatology ever since service, which has continued to worsen. The June 2011 VA examiner's diagnoses included degenerative arthritis of the cervical and lumbar spine, and despite the negative nexus listed, the June 2011 examiner related his degenerative arthritis to repeated helicopter jumps, which is consistent with the Veteran's credible reports of helicopter jumps as well as jumps from trucks etc.  The Board affords probative value to the Veteran's competent and credible statements of symptomatology since service.  The evidence reflects that the lumbar and cervical spine disabilities incurred in service were chronic conditions that persisted in the years following active duty.  Resolving all reasonable doubt in the Veteran's favor, service connection for a low back and cervical spine disability is warranted.  

In March 2013 a VA examiner opined that it was less likely than not the numbness and tingling in the Veteran's arms, reported as occurring post-deployment in Cuba, was related to polyneuropathy, which has an unknown etiology.  The examiner noted that the radiculopathies the Veteran experienced involved nerve root compression per a 2011 EMG.  Indeed, in June 2011 the examiner noted there was early radiculopathy at the C6 nerve root and moderate S1 radiculopathy.  As such, the Board recharacterizes the Veteran's claim for neuropathy, as one for radiculopathy of the upper extremities, to include as due to the cervical spine disability.  In light of the medical evidence, entitlement to service connection for radiculopathy of the upper extremities as secondary to the cervical spine disability is warranted.  


ORDER

Entitlement to service connection for a lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for a cervical spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to radiculopathy of the bilateral upper extremities is granted, subject to the laws and regulations governing the award of monetary benefits. 






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


